 1
 2
 3
 4
 5
                         UNITED STATES DISTRICT COURT
 6
                        WESTERN DISTRICT OF WASHINGTON
 7                                AT SEATTLE
 8
 9
     MONIQUE EAGLE,                        Case No: 19-cv-00484-BJR
10
11                Plaintiff,
                                           STIPULATION AND ORDER
12         vs.
                                           OF REMAND TO WHATCOM
13
     JOHN G. RUSSELL and GINA R.           COUNTY SUPERIOR COURT
14   RUSSELL, husband and wife, and the
15   marital community composed thereof,
16
                  Defendants.
17
18
19
20
21
22
23
24
25

     STIPULATION AND ORDER
     OF REMAND TO WHATCOM
     COUNTY SUPERIOR COURT
     Page 1 of 2
 1                                      I – STIPULATION
 2          COME NOW PLAINTIFF AND DEFENDANTS, and hereby stipulate as
 3   follows:
 4          This matter, removed to federal court on April 2, 2019, should be remanded to the
 5   Whatcom County Superior Court, wherein the Whatcom County Superior Court shall
 6   determine all issues of fact and law.
 7
 8          Dated this 11th day of April, 2019.
 9
     By:    s/ Douglas R. Shepherd_____           By: s/ Nicholas Fay_______
10   Douglas R. Shepherd, WSBA #9514              Nicholas Fay, WSBA #47603
     2011 Young Street, Suite 202                 114 W. Magnolia, Suite 302
11   Bellingham, WA 98225                         Bellingham, WA 98225
12   Telephone: 360-733-3773                      Telephone: 360-392-2855
     Facsimile: 360-647-9060                      Email: nick@kulshanlaw.com
13   E-mail: dougshepherd@saalawoffice.com        Of Attorneys for Plaintiff Eagle
     Of Attorneys for Defendants Russells
14
15
                                             II - ORDER
16
            BASED UPON THE FOREGOING STIPULATION, it is hereby ordered,
17
     adjudged and decreed that:
18
            This matter is hereby remanded to the Whatcom County Superior Court to
19
     determine all issues of fact and law.
20
                  DATED this 15th day of April 2019.
21
22
23
24                          ___________________________________________
                            HONORABLE BARBARA J. ROTHSTEIN
25

     STIPULATION AND ORDER
     OF REMAND TO WHATCOM
     COUNTY SUPERIOR COURT
     Page 2 of 2
